Citation Nr: 1100935	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart disease, to 
include as secondary to hypertension.

5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 until December 
1992.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further 
review of this matter.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  

Bilateral Hearing Loss and Tinnitus

Here, the Veteran has claimed that he currently has bilateral 
hearing loss and tinnitus that are related to his military 
service.  He essentially reported that he served as a personnel 
sergeant during his military service and that he was exposed to 
noise during weapons qualifications.  He stated he experienced 
in-service noise exposure while serving with artillery armored 
units, without the benefit of hearing protection.  According to 
the Veteran, he has experienced hearing loss and tinnitus ever 
since his military noise exposure.  In his July 2007 Notice of 
Disagreement, the Veteran asserted that while his hearing was 
assessed prior to his discharge from active duty, the test 
results were inaccurate as it was performed in an open room and 
not in a sound proof booth.  The Veteran requested that he be 
afforded a VA examination so that a medical opinion could be 
obtained with respect to his claims.

The Board notes that service connection will be granted if it is 
shown that a Veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty in 
the active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition to direct service connection, presumptive service 
connection may be established for a chronic disease, such as 
sensorineural hearing loss as a disease of the central nervous 
system, which is first shown to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In either case, for the purposes of 
applying VA laws, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels 
or greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.  Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

In this regard, the Board also notes that the requirements for 
service connection for hearing loss as defined in 38 C.F.R. § 
3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  This regulation does not 
prevent a claimant from establishing service connection on the 
basis of post-service evidence of hearing loss related to service 
when there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection for 
hearing  loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As 
such, a VA examination is needed so that an examiner can 
determine whether the Veteran currently has hearing loss and 
tinnitus in light of the Veteran's reports of the onset and 
continuity of his hearing symptoms.  

The Veteran's available service personnel records have been 
associated with the claims file and reflect that he served as 
clerk, personnel management specialist, and personnel sergeant 
during his military service.  These records show that he served 
with an artillery unit from August 1975 until September 1976. 

The Board notes that the Veteran's service treatment records and 
a January 2007 VA treatment record have been associated with the 
claims file.  While these records are negative for reports of any 
hearing loss symptomatology or in-service noise exposure, the 
Board notes that lay statements, such as those by the Veteran, 
may be competent to support claims for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Thus, the Veteran's 
statements regarding the onset and continuity of his hearing loss 
and tinnitus and his assertion of current hearing disorders must 
be given consideration in determining whether service connection 
is warranted for the claimed disorder.

To date, it does not appear that VA has attempted to schedule a 
VA examination inquire as to whether the Veteran suffers from 
hearing loss within the meaning of 38 C.F.R. § 3.385 and/or 
tinnitus.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 
U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) 
requires VA to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits).   

In light of the foregoing, the Board finds that additional 
development is needed prior to deciding the Veteran's claims.  
Given the Veteran's competent lay statements regarding the in-
service noise exposure, as well as his statements regarding the 
onset and continuity of his hearing loss and tinnitus 
symptomatology, the Board finds it necessary to provide the 
Veteran with an appropriate VA examination in an attempt to 
determine whether he currently has hearing loss as defined by VA 
regulations and tinnitus that are related to his active service.  
Therefore, a remand is needed for a VA examination and medical 
opinion.  See McLendon, 20 Vet. App. at 79.



Hypertension

Here, the Veteran has claimed that his currently diagnosed 
hypertension disorder is related to his military service.  
Specifically he reported that he exhibited and was treated for 
elevated blood pressure during his military service.  According 
to the Veteran, his condition continued following his separation 
from active duty.  Having reviewed the medical evidence of 
record, the Board finds that additional development is needed 
with respect to the Veteran's claim.

Initially, the Board acknowledges that the Veteran's complete 
service treatment records have not been associated with the 
claims file.  As highlighted by the Veteran's accredited 
representative in the August 2010 Informal Hearing Presentation, 
a large portion of the Veteran's service treatment records are 
unavailable for review.  In an April 2008 deferred rating 
decision, the RO noted that only the service treatment records 
dated from November 1988 to October 1992 had been associated with 
the claims file.  Thus, the RO made proper attempts to obtain the 
Veteran's complete service treatment records dated from December 
1972 to December 1992.  In September 2008, the RO was informed 
that all of the Veteran's service treatment records available on 
microfiche had been forwarded to the RO.  However, the RO later 
determined in a December 2009 formal finding that the microfiche 
had not been located.  The Veteran was informed of the 
unavailability of portions of his service treatment records in a 
December 2008 letter.

The Veteran's available service treatment records have been 
reviewed and are negative for evidence of a hypertension 
diagnosis or treatment for the claimed disorder.  Indeed, the 
October 1992 separation report of medical examination and 
associated report of medical history are negative for reports or 
findings associated within an in-service hypertension disorder.  
However, the Board reiterates that not all of the Veteran's 
service treatment records are available for review.  

A review of the medical evidence currently of record indicates 
that the Veteran underwent treatment following his separation 
from active service at a VA medical facilities and a medical 
facility located on a military base.  Associated with the claims 
file are May 2002 medical records showing that the Veteran 
received emergency care at military base hospital; these records 
are negative for objective findings or reports of hypertension.  
More significantly are VA treatment records dated in January 
2007, which show that the Veteran was prescribed medication to 
lower his blood pressure in April 2006.  However, there are no 
additional records associated with this prescription that 
indicate when the medication was initially prescribed or when he 
was diagnosed with hypertension.  

In light of the foregoing, it does not appear that all of the 
Veteran's medical records reflecting treatment at military base 
and VA medical facilities have been identified or that attempts 
have been made to obtain any existing records.  The Board 
observes that VA shall, if authorized, obtain all relevant 
medical records, including private medical records.  38 C.F.R. 
§ 3.159(c)(1).  Given the Veteran's report of an in-service onset 
of hypertension and continuous treatment and symptomatology 
following separation, coupled with the incomplete in-service 
treatment records, the Board finds that any medical evidence 
reflecting the date and circumstances surrounding the claimed 
hypertension diagnosis would prove beneficial in deciding whether 
service connection is warranted.  Thus, the RO/AMC should 
endeavor to obtain all medical records identified by the Veteran 
which show treatment at VA and military base medical facilities 
relevant to his hypertension claim.  Thereafter, the RO should 
determine whether additional development is warranted with 
respect to the claim, to include providing the Veteran an 
appropriate VA examination, if warranted.

Erectile Dysfunction and Heart Disease

The Veteran has claimed that his currently diagnosed erectile 
dysfunction and heart disease are both related to his 
hypertension disorder.  In light of the evidence as described 
above and the claimed relationship between the claimed erectile 
dysfunction, hypertension and cardiac disorder, the Board finds 
that the Veteran's erectile dysfunction and heart disease are 
inextricably intertwined with the claim for service connection 
for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).  
As such, the Veteran's erectile dysfunction and heart disease 
claims are remanded for further development and adjudication 
along with the claim for service connection for hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
request that he identify the dates and 
locations of all post-service medical 
treatment received at VA medical facilities 
or military base medical facilities.  The 
RO/AMC shall make arrangements to obtain any 
post-service medical records not already of 
record following all appropriate procedures.  
All relevant records obtained shall be 
associated with the claims file.  If attempts 
to obtain said records reveal that these 
records are unavailable or unobtainable, the 
RO shall so indicate.  

2.  Thereafter, the RO/AMC shall schedule the 
Veteran for an appropriate VA examination to 
assess the nature and etiology of the claimed 
bilateral hearing loss and tinnitus 
disorders.  The entire claims file and a copy 
of this remand must be reviewed by the 
examiner in conjunction with conducting the 
examination.  All necessary tests and studies 
should be performed, and all findings must be 
reported in detail.  The examiner should be 
advised that hearing loss or tinnitus need 
not be shown by the results of audiometric 
testing during the claimant's period of 
active military service in order for service 
connection to be granted.

The examiner shall identify all hearing loss 
and tinnitus disorders found on examination.  
Thereafter, the examiner shall opine whether 
it is as least as likely as not (i.e., 50 
percent probability or greater) that any such 
disabilities found on examination are 
consistent with the Veteran's duties and 
assignments during his period of active 
service.  The examiner shall also opine 
whether it is as least as likely as not 
(i.e., 50 percent probability or greater) 
that the claimed disabilities are otherwise 
related to the Veteran's military service, to 
include any claimed in-service noise 
exposure.  In so doing, the examiner must 
acknowledge the competent reports of the 
Veteran as to a continuity of symptoms since 
his military service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without resort to 
speculation, it should be indicated and he or 
she should explain why an opinion cannot be 
reached.  

3.  Then, the RO/AMC shall review the claims 
file with respect to the hypertension, 
erectile dysfunction, and heart disease 
claims, and undertake any additional 
development deemed necessary, to include 
scheduling the Veteran for appropriate VA 
examinations, if warranted.   

4.  Upon completion of the above tasks, and 
all necessary notice requirements, the RO 
shall readjudicate the Veteran's claims with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this Remand.  If the decision with respect 
to the claims remains adverse to the Veteran, 
he and his representative should be furnished 
a Supplemental Statement of the Case.  
Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



